DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Status of Claims
This Office Action is in response to communication received on 08/31/2022.
Claims 5 and 12 were canceled.
Claims 1 and 19 were amended.
Claims 1-4, 6-11 and 13-15 are pending.

Response to arguments
With respect to the 35 USC § 103 rejection, applicant’s amendments necessitated new grounds of rejection. 
With respect to applicant argument “A” the argument is persuasive with respect to Chou however after review Ganong was used to disclose the amended claim limitation wherein a user can upload to a server the image as mapped in the office action below. 
With respect to applicant argument “B” Chou mapping has been revised to emphasize better the amended limitation to show selecting an ID based on identification data as requested by the applicant. Wherein Chou paragraph ¶21 discloses the tagging system can select a user with whom the feature vectors match and grant them authorization to an image. Chou Fig. 6 also illustrates granting one user from a group of user wherein the tagging is identified by a login identifier as per the prior art claim 19 which is interpreted that an ID is selected from a group of IDs wherein feature, such as the features recited in Chou ¶19, have to match. Furthermore, Chou ¶36 discloses that feature vectors are obtained from other images that create a baseline for future received images. The cited paragraphs in the office action make it clear that the feature vectors in the prior art have to match.
With respect to applicant argument “C” after review Ganong has been found to disclose the amended claim limitations and the mapping has been updated to reflect the claim language. The same reasoning applies to independent claim 9 as mapped in the office action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 20110305374 A1) hereinafter referred to as Chou in view of Ganong et al. (US 20140161326 A1) hereinafter referred to as Ganong.

With respect to claim 1, Chou discloses: A server for sharing an image received from a user terminal, comprising: (Chou [0028-0029] disclose tagging system 102 illustrated in Fig. 1 “the face tagging system 102 may receive digital images 115 from another computing system 103”, wherein 102 could be a “dedicated server computer”).
a communicator; (Chou [0029] disclose tagging system 102 comprises a “network interface 206” illustrated in Fig. 2). 
and a processor configured to communicate with the user terminal through the communicator, (Chou [0029] disclose tagging system 102 comprises a “network interface 206” and processor illustrated in Fig. 2).
wherein the processor is configured: to generate a shared database by receiving mapping information (Chou [0042] discloses “three entries are created and stored in the database 110 since three individuals are identified in the photo. Namely, a user profile is established for individuals A, B, and C.” which is mapped to generating a database entry for the tagged individuals, wherein the tagging corresponds to “mapping” recited by the claim).
mapping between pieces of first identification data corresponding to characters of a first image, provided from the user terminal (Chou Fig. 1 illustrating camera 107 connected to user terminal 102 providing the images, see Chou ¶28), and first client user identifications (IDs) from the user terminal accessing through a main user ID, (Chou paragraph [0019] discloses “classifying a first set of photos and generating feature vectors for each face in the one or more photos received by the face recognition system. Such feature vectors may relate to facial features (e.g., distance from the eyes to the nose, distance from the eyes to the mouth) or other features (e.g., hair style, hair color, clothing).” Wherein the facial features victors would be mapped to the first identification data, wherein the facial features belong to each face in the one or more photos which is corresponding to the “mapping between pieces”. Chou [0025] discloses “face tagging system 102 further comprises a tag module 113 configured to receive user input and tags for grouped feature vectors” which is interpreted as user performing tagging through their terminal and ID. In addition, paragraph [0046] recites, each user has their username, which is mapped to the IDs of every tagged user using the facial features vectors.).
to receive a second image which is different from the first image (Chou ¶24 discloses using a batch of photos to acquire pieces of identification data to enhance user profile feature vectors with every gathered image. Chou ¶35 also recites “Upon receiving a batch of photos 115 by the face tagging system 102, the feature vector module 112 performs analysis to extract information regarding features vector in the photos 115 … determine whether a current set of feature vectors correspond to any of the previously derived feature vectors and correlates two sets of feature vectors by identifying common attributes” which is mapped to any number of different received images see Figs. 4 and 6).
to, when at least portions of the pieces of the first identification data are acquired from characters of the second image, select a client user ID being mapped to all the at least portions of the pieces of the first identification data among the first client user IDs with reference to the mapping information, and to permit the selected client user ID to access the second image, (Chou paragraph ¶21 discloses the tagging system can select a user with whom the feature vectors match and grant them authorization to an image. Chou Fig. 6 also illustrates granting one user from a group of user wherein the tagging is identified by a login identifier as per the prior art claim 19 which is interpreted that an ID is selected from a group of IDs wherein feature, such as the features recited in Chou ¶19, have to match. Additionally, the following mapping is an amendments to the previous office action, wherein as the examiner recited, Chou ¶19-21 disclose acquiring facial identification data from characters of a second image to ID a user from several other users, as illustrated in Figs. 4 and 6, when reciting “the face tagging system may determine that a match exists between the current set of feature vectors and a group of feature vectors already stored in the database … identified match, the face tagging system determines that the second set of feature vectors in the subsequent set of digital images is associated with the same person”. Chou ¶36 discloses feature vectors are based on other images, which is mapped to first image, comprising data storage of the feature vectors and tags to create a record wherein “feature vector and associated tag acts as a baseline for subsequent photos that are received”. The tag comprises at least a name and a login identifier per Chou claim 19, which either one, can be mapped to the ID of a user that is identified from plurality of users such as illustrated again in Chou Figs. 4 and 6).
Chou does not explicitly disclose receive, from the user terminal, [and] a feedback signal responding to the request signal including the pieces of the first identification data and the first client user IDs to the user terminal, wherein the feedback signal includes the mapping information.
However, Ganong in an analogous art discloses: to receive a second image which is different from the first image and is provided from the user terminal (Ganong ¶91 “A user (13) may capture digital images and periodically copy them from one or more image device storage systems (27) to a computer system (15). The user (13) may configure the computer program to monitor specific file folders on the computer system (15) for new images” wherein ¶100 and 102 disclose the user uploading the image to a server).
to transmit a request signal including the pieces of the first identification data and the first client user IDs to the user terminal, (Ganong ¶88 “Every previously identified face for every known person may be compared with each new face processed by the system. When viewing the faces related to a specific known person, any suspected matches generated by the invention may be displayed and the user may be asked to confirm that the matches are correct” wherein Ganong ¶94-95 disclose the user receiving facial identification data and user names, mapped to the IDs, illustrated in Ganong Figs. 16-19).
and to receive, from the user terminal, a feedback signal responding to the request signal including the pieces of the first identification data and the first client user IDs to the user terminal, wherein the feedback signal includes the mapping information. (Ganong ¶94-95 disclose the user sending back feedback on mapping of the acquired face signatures identification data and user names IDs illustrated in Ganong Figs. 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou to receive second image provided from the user terminal, to permit the selected client user ID to access the second image, and to transmit a request signal including the pieces of the first identification data and the first client user IDs to the user terminal, and to receive, from the user terminal, a feedback signal responding to the request signal including the pieces of the first identification data and the first client user IDs to the user terminal, wherein the feedback signal includes the mapping information as disclosed by Ganong in order to permit the selected client user ID to access images they are identified in to improve sharing large number of photos with identified users, see Ganong ¶9-10.

With respect to claim 2, Chou in view of Ganong disclose: The server of claim 1, further comprising a storage medium, wherein the processor is configured to store the shared database in the storage medium. (Chou Fig. 2 “Mass storage 226” mapped to the image sharing device in the independent claim comprising of a storage medium comprising “Feature vector database(s) 119”).

With respect to claim 3, Chou in view of Ganong disclose: The server of claim 1, wherein the processor is configured to communicate with an external storage medium through the communicator, and to store the shared database in the external storage medium. (Chou Fig. 2 “Mass storage 226” in communication with “Photo sharing server(s) 136” on which images could be stored as per Chou [0028]).

With respect to claim 4, Chou in view of Ganong disclose: The server of claim 1, wherein the processor is configured: to acquire the pieces of the first identification data by performing face recognition on the first image received from the user terminal, (Chou Fig. 8 similarly to the independent claim performs the same functions. Step 810 discloses “identify one or more individuals within the photos” and step 820 discloses “generate feature vectors … using photo tagging system” and similar to Chou [0019] the first identification data is mapped to “facial features (e.g., distance from the eyes to the nose, distance from the eyes to the mouth)”. Wherein the image(s) were received from a user terminal as per Chou [0018]).
and to acquire the pieces of the second identification data by performing the face recognition on the second image. (Chou ¶24 discloses using a batch of photos to acquire pieces of identification data to enhance user profile feature vectors with every gathered image, which is mapped to any number of different received image whether be second, third … etc.).

With respect to claim 9, Chou discloses: A method for sharing an image received from a user terminal, comprising: (Chou Fig. 1 illustrating camera 107 connected to user terminal 102 providing the images, see Chou ¶28)
receiving, from a user terminal accessing through a main user identification (ID), mapping information mapping between pieces of first identification data corresponding to a characters of a first image, provided from the user terminal, (Chou Fig. 1 illustrating camera 107 connected to user terminal 102 providing the images, see Chou ¶28), and first client user IDs; (Chou paragraph [0019] discloses with respect to the provided images, as mapped in the prior limitation, “classifying a first set of photos and generating feature vectors for each face in the one or more photos received by the face recognition system. Such feature vectors may relate to facial features (e.g., distance from the eyes to the nose, distance from the eyes to the mouth) or other features (e.g., hair style, hair color, clothing).” Wherein the facial features victors would be mapped to the first identification data, wherein the facial features belong to each face in the one or more photos which is corresponding to the “mapping between pieces”. Chou [0025] discloses “face tagging system 102 further comprises a tag module 113 configured to receive user input and tags for grouped feature vectors” which is interpreted as user performing tagging through their terminal and ID. In addition, paragraph [0046] recites, each user has their username, which is mapped to the IDs of every tagged user using the facial features vectors.).
receiving a second image, the second image being different from the first image; (Chou ¶24 discloses using a batch of photos to acquire pieces of identification data to enhance user profile feature vectors with every gathered image. Chou ¶35 also recites “Upon receiving a batch of photos 115 by the face tagging system 102, the feature vector module 112 performs analysis to extract information regarding features vector in the photos 115 … determine whether a current set of feature vectors correspond to any of the previously derived feature vectors and correlates two sets of feature vectors by identifying common attributes” which is mapped to any number of different received images see Figs. 4 and 6).
when at least portions of the pieces of the first identification data are acquired from characters of the second image, selecting a client user ID being mapped to all the at least portions of the pieces of the first identification data among the first client user IDs with reference to the mapping information; permitting the selected client user ID to access the second image; (Chou paragraph ¶21 discloses the tagging system can select a user with whom the feature vectors match and grant them authorization to an image. Chou Fig. 6 also illustrates granting one user from a group of user wherein the tagging is identified by a login identifier as per the prior art claim 19 which is interpreted that an ID is selected from a group of IDs wherein feature, such as the features recited in Chou ¶19, have to match. Additionally, the following mapping is an amendments to the previous office action, wherein as the examiner recited, Chou ¶19-21 disclose acquiring facial identification data from characters of a second image to ID a user from several other users, as illustrated in Figs. 4 and 6, when reciting “the face tagging system may determine that a match exists between the current set of feature vectors and a group of feature vectors already stored in the database … identified match, the face tagging system determines that the second set of feature vectors in the subsequent set of digital images is associated with the same person”. Chou ¶36 discloses feature vectors are based on other images, which is mapped to first image, comprising data storage of the feature vectors and tags to create a record wherein “feature vector and associated tag acts as a baseline for subsequent photos that are received”. The tag comprises at least a name and a login identifier per Chou claim 19, which either one, can be mapped to the ID of a user that is identified from plurality of users such as illustrated again in Chou Figs. 4 and 6).
Chou does not explicitly disclose receive second image provided from the user terminal, 
[and] receiving, from the user terminal, a feedback signal responding to the request signal including the acquired pieces of the first identification data and the first client user IDs, wherein the feedback signal includes the mapping information.
However, Ganong in an analogous art discloses: receiving a second image from the user terminal, the second image being different from the first image; (Ganong ¶91 “A user (13) may capture digital images and periodically copy them from one or more image device storage systems (27) to a computer system (15). The user (13) may configure the computer program to monitor specific file folders on the computer system (15) for new images” wherein ¶100 and 102 disclose the user uploading the image to a server).
transmitting a request signal including the acquired pieces of the first identification data and the first client user IDs to the user terminal; (Ganong ¶88 “Every previously identified face for every known person may be compared with each new face processed by the system. When viewing the faces related to a specific known person, any suspected matches generated by the invention may be displayed and the user may be asked to confirm that the matches are correct” wherein Ganong ¶94-95 disclose the user receiving facial identification data and user names, mapped to the IDs, illustrated in Ganong Figs. 16-19).
and receiving, from the user terminal, a feedback signal responding to the request signal including the acquired pieces of the first identification data and the first client user IDs, wherein the feedback signal includes the mapping information. (Ganong ¶94-95 disclose the user sending back feedback on mapping of the acquired face signatures identification data and user names IDs illustrated in Ganong Figs. 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou to receive second image provided from the user terminal, to permit the selected client user ID to access the second image, and to transmit a request signal including the pieces of the first identification data and the first client user IDs to the user terminal, and to receive, from the user terminal, a feedback signal responding to the request signal including the pieces of the first identification data and the first client user IDs to the user terminal, wherein the feedback signal includes the mapping information as disclosed by Ganong in order to permit the selected client user ID to access images they are identified in to improve sharing large number of photos with identified users, see Ganong ¶9-10.

With respect to claim 10, Chou in view of Ganong disclose: The method of claim 9, wherein the permitting the selected client user ID to access the second image comprises transmitting the second image to one or more other user terminals accessing through the selected client user ID. (Ganong ¶48 discloses “If the faces detected in the images are associated with a person that interfaces with the networked computer architecture herein provided, the computer program herein provided may automatically transmit the image to the person's computer for presentation to the person”. For further support, Ganong claim 21 disclose “granting access to the digital image to the computer terminal associated with the respective individual whose face is recognized in the digital image”).

With respect to claim 11, Chou in view of Ganong disclose: The method of claim 9, further comprising: acquiring the pieces of the first identification data by performing face recognition on the first image. (Chou Fig. 8 similarly to the independent claim performs the same functions. Step 810 discloses “identify one or more individuals within the photos” and step 820 discloses “generate feature vectors … using photo tagging system” and similar to Chou [0019] the first identification data is mapped to “facial features (e.g., distance from the eyes to the nose, distance from the eyes to the mouth)”. Wherein the image(s) were received from a user terminal as per Chou [0018]).

With respect to claim 13, Chou in view of Ganong disclose: The method of claim 11, wherein the acquiring the pieces of the second identification data comprises acquiring the pieces of the second identification data by performing the face recognition on the second image. (Again, similar to Chou [0019] the “other features (e.g., hair style, hair color, clothing)” are mapped to the second identification data wherein the data can be obtained from a batch of photos, not the same image, as mapped in the independent claim).

Claims 6-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou and Ganong as applied to claims 1-4, 9-11 and 13 above, and further in view of Watanabe et al. (US 20160217158 A1) hereinafter referred to as Watanabe.

With respect to claim 6, Chou in view of Ganong discloses: The server of claim 1, 
Chou does not explicitly disclose the “degrees of association”.
However, Watanabe in an analogous art discloses: wherein the processor is configured to generate a relational database by identifying degrees of association between the pieces of the first identification data. (Watanabe Fig. 6 and 8 illustrate generating degrees of association between pieces of user identification data, see Watanabe [0053-0058 and 0071-0076] for full details).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou in view of Ganong wherein the image sharing device is configured to generate a relational database by identifying degrees of association between the pieces of the first identification data as disclosed by Watanabe to provide more accurate results, see Watanabe Abstract.

With respect to claim 7, Chou in view of Ganong and Watanabe disclose: The server of claim 6, wherein: the pieces of the first identification data include pieces of third and fourth identification data, (Watanabe Fig. 6 illustrates “Query search result group” wherein the one in the middle is a group of the closest cluster features, which is mapped to identification data such as facial illustrated in Fig. 8, comprise multiple identification data as explained in more details in Watanabe paragraphs [0053-0058] as compared to Figs. 4 and 5 of the applicant’s drawings).
and the processor is configured to transmit, to the user terminal, a message inquiring whether to map second client user IDs to the pieces of the fourth identification data in accordance with degrees of association between the pieces of the third and fourth identification data among the degrees of association between the pieces of the first identification data in the case where the second client user IDs among the first client user IDs are mapped to the pieces of the third identification data. (Watanabe [0073-0075] Fig. 8, based on the grouping of different identification data based on a percentage association values, mapped to the degrees of association; Watanabe [0078] discloses “The data output unit 114 displays the obtained search results on the display device 103. The user operation input unit waits until a user instructs the system using the input device 102.” Which is mapped to the “inquiring whether to map”. Wherein Watanabe Fig. 9, explained in [0074-0083] discloses the result is presented to the user to make a decision with respect to tagging the image with the identified users based on the identified similarities. For full details see Watanabe [0074-0100]).

With respect to claim 8, Chou in view of Ganong and Watanabe disclose: The server of claim 7, wherein the processor is configured to update mapping information mapping between the pieces of the fourth identification data and the second client user IDs into the shared database in response to a feedback signal responding to the message. (Watanabe [0083] discloses updating the mapping information based on the feedback tag wherein “The tag used for the condition of the query in the step S901 is added to all the similar images selected by the user and the tags are stored in the tag field 204 of the image database 108.”).

With respect to claim 14, Chou in view of Ganong discloses: The method of claim 9, further comprising: 
Chou does not explicitly disclose the “degrees of association”.
However, Watanabe in an analogous art discloses: identifying degrees of association between the pieces of the first identification data, (Watanabe Fig. 6 and 8 illustrate generating degrees of association between pieces of user identification data, see Watanabe [0053-0058 and 0071-0076] for full details).
the pieces of the first identification data including pieces of third and fourth identification data; (Watanabe Fig. 6 illustrates “Query search result group” wherein the one in the middle is a group of the closest cluster features, which is mapped to identification data such as facial illustrated in Fig. 8, comprise multiple identification data as explained in more details in Watanabe paragraphs [0053-0058] as compared to Figs. 4 and 5 of the applicant’s drawings).
and transmitting, to the user terminal, a message inquiring whether to map second client user IDs to the pieces of the fourth identification data in accordance with degrees of association between the pieces of the third and fourth identification data among the degrees of association between the pieces of the first identification data in the case where the second client user IDs among the first client user IDs are mapped to the pieces of the third identification data. (Watanabe [0073-0075] Fig. 8, based on the grouping of different identification data based on a percentage association values, mapped to the degrees of association; Watanabe [0078] discloses “The data output unit 114 displays the obtained search results on the display device 103. The user operation input unit waits until a user instructs the system using the input device 102.” Which is mapped to the “inquiring whether to map”. Wherein Watanabe Fig. 9, explained in [0074-0083] discloses the result is presented to the user to make a decision with respect to tagging the image with the identified users based on the identified similarities. For full details see Watanabe [0074-0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou in view of Ganong wherein the image sharing device is configured to generate a relational database by identifying degrees of association between the pieces of the first identification data as disclosed by Watanabe to provide more accurate results, see Watanabe Abstract.

With respect to claim 15, Chou in view of Ganong and Watanabe disclose: The method of claim 14, further comprising receiving mapping information mapping between the pieces of the fourth identification data and the second client user IDs in response to a feedback signal responding to the message. (Watanabe [0083] discloses “The tag used for the condition of the query in the step S901 is added to all the similar images selected by the user and the tags are stored in the tag field 204 of the image database 108.”).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493